Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  June 2, 2021                                                                   Bridget M. McCormack,
                                                                                             Chief Justice

  162094                                                                                 Brian K. Zahra
                                                                                       David F. Viviano
                                                                                   Richard H. Bernstein
                                                                                   Elizabeth T. Clement
                                                                                    Megan K. Cavanagh
  LESLEY MEYERS, Personal Representative of                                         Elizabeth M. Welch,
  the ESTATE OF SAMUEL CORRADO,                                                                   Justices
             Plaintiff-Appellant,
  v                                                       SC: 162094
                                                          COA: 346920
                                                          Macomb CC: 2016-003128-NH
  KAREN RIECK, RADI GERBI, R.N., JESSICA
  JOHNSON, L.P.N., BEAUMONT NURSING
  HOME SERVICES, INC., and PINEHURST
  EAST, INC.,
              Defendants,
  and
  SHELBY NURSING CENTER JOINT VENTURE,
  d/b/a SHELBY NURSING CENTER,
             Defendant-Appellee.

  __________________________________________/

        On order of the Court, the application for leave to appeal the August 27, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief addressing: (1) whether the proposed
  claim based on a violation of the standing order sounds in medical malpractice or
  ordinary negligence; and (2) whether evidence of the standing order is admissible at trial.
  The appellant’s brief shall be filed by September 27, 2021, with no extensions except
  upon a showing of good cause. In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. A reply, if
  any, must be filed by the appellant within 14 days of being served with the appellee’s
  brief. The parties should not submit mere restatements of their application papers.

         The Michigan Association for Justice, the Michigan Defense Trial Counsel, Inc.,
  and the Michigan Health and Hospital Association are invited to file briefs amicus curiae.
                                                                                                              2

Other persons or groups interested in the determination of the issues presented in this
case may move the Court for permission to file briefs amicus curiae.

       BERNSTEIN, J., not participating because he has a family member with an interest
that could be affected by the proceeding.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        June 2, 2021
       a0526
                                                                            Clerk